SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q/A QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer þNon-accelerated filer o Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act. Yes o Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2009 ClassA Common Stock, $.001 ParValue ClassB Common Stock, $.001 ParValue ClassC Common Stock, $.001 ParValue ClassD Common Stock, $.001 ParValue TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2009 and 2008 (Unaudited) 5 Consolidated Balance Sheets as of June 30, 2009 (Unaudited) and December 31, 2008 6 Consolidated Statement of Changes in Stockholders' Equity for the Six Months Ended June 30, 2009 (Unaudited) 7 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008(Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 9 Consolidating Financial Statements 32 Consolidating Statement of Operations for the Three Months Ended June 30, 2009 (Unaudited) 32 Consolidating Statement of Operations for the Three Months Ended June 30, 2008 (Unaudited) 33 Consolidating Statement of Operations for the Six Months Ended June 30, 2009 (Unaudited) 34 Consolidating Statement of Operations for the Six Months Ended June 30, 2008 (Unaudited) 35 Consolidating Balance Sheet as of June 30, 2009(Unaudited) 36 Consolidating Balance Sheet as of December 31, 2008 37 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2009(Unaudited) 38 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2008(Unaudited) 39 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 62 Item 4. Controls and Procedures 62 PART II. OTHER INFORMATION Item 1. Legal Proceedings 63 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3. Defaults Upon Senior Securities 64 Item 4. Submission of Matters to a Vote of Security Holders 65 Item 5. Other Information 65 Item 6. Exhibits 65 SIGNATURES 66 2 CERTAIN DEFINITIONS Unless otherwise noted, the terms “Radio One,” “the Company,” “we,” “our” and “us” refer to Radio One, Inc. and its subsidiaries. Cautionary NoteRegarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions.You can also identify a forward-looking statement in that such statements discuss matters in a way that anticipates operations, results or events that have not already occurred but rather will or may occur in future periods.We cannot guarantee that we will achieve any forward-looking plans, intentions, results, operations or expectations.Because these statements apply to future events, they are subject to risks and uncertainties, some of which are beyond our control that could cause actual results to differ materially from those forecasted or anticipated in the forward-looking statements.These risks, uncertainties and factors include (in no particular order), but are not limited to: • the effects the current global financial and economic crisis, credit and equity market volatility and the current and future states ofthe U.S. economy may continue to have on our business and financial condition and the business and financial condition of our advertisers; • fluctuations within the economy could negatively impact our ability to meet our cash needs and our ability to maintain compliance with our debt covenants; • fluctuations in the demand for advertising across our various media given the current economic environment; • risks associated with the implementation and execution of our business diversification strategy; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience ratings and measurement methodologies; • regulation by the Federal Communications Commission relative to maintaining our broadcasting licenses, enacting media ownership rules and enforcing of indecency rules; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent, content acquisition cost and royalties; • financial losses that may be sustained due to impairment charges against our broadcasting licenses, goodwill and other intangible assets, particularly in light of the current economic environment; • our incurrence of net losses over the past three fiscal years; • increased competition from new technologies; • the impact of our acquisitions, dispositions and similar transactions; • our high degree of leverage and potential inability to refinance our debt given current market conditions; • our current non-compliance with NASDAQ rules for continued listing of our Class A and Class D common stock; and • other factors mentioned in our filings with the Securities and Exchange Commission including the factors discussed in detail in Item1A, “Risk Factors,” in our 2008 Annual Report on Form10-K/A. You should not place undue reliance on these forward-looking statements, which reflect our view as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 EXPLANATORY NOTE Radio One, Inc. (“Radio One” or the “Company”) is filing this Amendment to its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2009, which was previously filed with the Securities and Exchange Commission on August 7, 2009, as the Company is restating its consolidated financial statements as of December 31, 2008, and for the years ended December 31, 2008 and 2007 for the reason described below.This Form 10-Q/A reflects the restatement of the unaudited quarterly financial information and financial statements for the quarterly financial reporting period ended June 30, 2009. The restatement is solely the result of an error in the measurement and classification of a noncontrolling interest in Reach Media that resulted in overstated consolidated stockholders’ equity and understated mezzanine equity by equal amounts.The adjustments decreased total stockholders’ equity by approximately $49.2 million and $41.4 million as ofJune 30, 2009 and December 31, 2008, respectively.The restatements do not result in a change to our previously reported financial results in the consolidated statements of operations or consolidated statements of cash flows for the Company, and, hence, will not affect previously reported net income or earnings per share. See Note2 to Consolidated Financial Statements for the impact of these adjustments on the consolidated financial statements and footnotes. This Form 10-Q/A also amends and restates footnote 1 (h) “Fair Value Measurements” in the notes to the consolidated financial statements and updates our critical accounting policies in Item 2 to include enhanced disclosures of our accounting for noncontrolling interests.As a result of this amendment, the management certifications, filed or furnished as exhibits to the Original Form 10-Q have been re-executed and re-filed or refurnished, as applicable, as of the date of this Form 10-Q/A. Except as described above, and for corrections of certain typographical errors of an immaterial and non-financial nature, this form 10-Q/A does not amend, update or change the financial statements or any other items or disclosures made in the Form 10-Q for the quarterly period ended June 30, 2009. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June30, Six Months Ended June30, (Unaudited) (In thousands, except share data) NET REVENUE $ OPERATING EXPENSES: Programming and technical Selling, general and administrative Corporate selling, general and administrative Depreciation and amortization Impairment of long-lived assets — — — Total operating expenses Operating income (loss) ) INTEREST INCOME 47 65 INTEREST EXPENSE GAIN ON RETIREMENT OF DEBT — EQUITY IN (INCOME) LOSS OF AFFILIATED COMPANY ) ) ) OTHER EXPENSE, net 33 64 44 Income (loss) before provision for income taxes, noncontrolling interests in income of subsidiaries and (loss) income from discontinued operations ) ) ) PROVISION FOR INCOME TAXES Net income (loss) from continuing operations ) ) ) (LOSS) INCOME FROM DISCONTINUED OPERATIONS,net of tax ) 69 ) CONSOLIDATED NET INCOME (LOSS) NONCONTROLLING INTERESTS IN INCOME OF SUBSIDIARIES CONSOLIDATED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ ) $ ) $ ) BASIC AND DILUTED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ $ ) $ )* $ ) Discontinued operations, net of tax — — * ) Net income (loss) attributable to common stockholders $ $ ) $ )* $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted *Earnings per share amounts may not add due to rounding. The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June30, 2009 December31, 2008 (Unaudited) (As Restated - See Note 2) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $2,893 and $3,789, respectively Prepaid expenses and other current assets Deferred tax assets 71 Current assets from discontinued operations 28 Total current assets PROPERTY AND EQUIPMENT, net GOODWILL RADIO BROADCASTING LICENSES OTHER INTANGIBLE ASSETS, net INVESTMENT IN AFFILIATED COMPANY OTHER ASSETS NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS — 60 Total assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTSAND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Accrued compensation and related benefits Income taxes payable 30 Other current liabilities Current portion of long-term debt Current liabilities from discontinued operations Total current liabilities LONG-TERM DEBT, net of current portion OTHER LONG-TERM LIABILITIES DEFERRED TAX LIABILITIES Total liabilities REDEEMABLE NONCONTROLLING INTERESTS STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at June 30, 2009 and December31, 2008 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 2,981,841 and 3,016,730shares issued and outstanding as of June30, 2009 and December31, 2008, respectively 3 3 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 shares issued and outstanding as of June 30, 2009 and December31, 2008, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of June 30, 2009 and December31, 2008, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 49,135,754 and 69,971,551shares issued and outstanding as of June 30, 2009 and December31, 2008, respectively 49 70 Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities, redeemable noncontrolling interestsand stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2009 (UNAUDITED) Convertible Preferred Stock Common Stock Class A Common Stock Class B Common Stock Class C Common Stock Class D Comprehensive Loss Accumulated Other Comprehensive Loss Additional Paid-In Capital Accumulated Deficit Total Stockholders' Equity (As Restated - See Note 2) (As Restated - See Note 2) (In thousands, except share data) BALANCE, as of December31, 2008 (as restated) $ — $ 3 $ 3 $ 3 $ 70 $ ) $ $ ) $ Comprehensive loss: Consolidated net loss — $ ) — — ) ) Change in unrealized loss on derivative and hedging activities, net of taxes — Comprehensive loss $ ) Repurchase of 34,889 shares of Class A common stock and 20,835,797 shares of Class D common stock — ) — ) — ) Vesting of non-employee restricted stock — Stock-based compensation expense — Accretion of redeemable noncontrolling interests to estimated redemption value (as restated) — ) — ) BALANCE, as of June30, 2009 (as restated) $ — $ 3 $ 3 $ 3 $ 49 $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 7 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS Six Months Ended June30, (Unaudited) (In thousands) CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES: Net loss attributable to common stockholders $ ) $ ) Noncontrolling interests in income of subsidiaries Consolidated net loss ) ) Adjustments to reconcile consolidated net loss to net cash from operating activities: Depreciation and amortization Amortization of debt financing costs Deferred income taxes Impairment of long-lived assets — Equity in (income) loss of affiliated company ) Stock-based and other compensation Gain on retirement of debt ) ) Change in interest due on stock subscriptions receivable — ) Amortization of contract inducement and termination fee ) ) Effect of change in operating assets and liabilities, net of assets acquired: Trade accounts receivable ) Prepaid expenses and other assets Other assets ) Accounts payable ) ) Accrued interest ) ) Accrued compensation and related benefits ) Income taxes payable ) Other liabilities ) Net cash flows from operating activities of discontinued operations ) Net cash flows from (used in) operating activities ) CASH FLOWS USED IN INVESTING ACTIVITIES: Purchases of property and equipment ) ) Acquisitions — ) Purchase of other intangible assets ) ) Proceeds from sale of assets — Deposits for station equipment and purchases and other assets — Net cash flows (used in) provided from investing activities ) CASH FLOWS USED IN FINANCING ACTIVITIES: Repayment of other debt ) ) Proceeds from credit facility Repayment of credit facility ) ) Repurchase of senior subordinated notes ) ) Repurchase of common stock ) ) Payment of dividend to noncontrolling interest shareholders of Reach Media, Inc. — ) Net cash flows used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $ $ Supplemental Note: In July 2007, a seller financed loan of $2.6 million was incurred when the Company acquired the assets of WDBZ-AM, a radio station located in the Cincinnati metropolitan area. The balance as of June 30, 2009 and 2008 was $0 and $17,000, respectively. The accompanying notes are an integral part of these consolidated financial statements. 8 RADIO ONE, INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (a)Organization Radio One, Inc. (a Delaware corporation referred to as “Radio One”) and its subsidiaries (collectively, the “Company”) is one of the nation’s largest radio broadcasting companies and the largest broadcasting company that primarily targets African-American and urban listeners. While our primary source of revenue is the sale of local and national advertising for broadcast on our radio stations, we have recently diversified our revenue streams and have made acquisitions and investments in other complementary media properties. In April 2008, we acquired Community Connect Inc. (“CCI”), an online social networking company that hosts the website BlackPlanet, the largest social networking site primarily targeted at African-Americans.This acquisition is consistent with our operating strategy of becoming a multi-media entertainment and information content provider to African-American consumers. Our other media acquisitions and investments include our approximate 36% ownership interest in TV One, LLC (“TV One”), an African-American targeted cable television network that we invested in with an affiliate of Comcast Corporation and other investors; our 51% ownership interest in Reach Media, Inc. (“Reach Media”), which operates the Tom Joyner Morning Show; and our acquisition of certain assets (“Giant Magazine”) of Giant Magazine, LLC, an urban-themed lifestyle and entertainment magazine. Through our national multi-media presence, we provide advertisers with a unique and powerful delivery mechanism to the African-American audience. During the period December 2006 to May 2008, we completed the sale of approximately $287.9 million of our non-core radio assets. While we maintained our core radio franchise, these dispositions have allowed the Company to more strategically allocate its resources consistent with its long-term multi-media operating strategy. We currently own 53broadcast stations located in 16 urban markets in the United States. As part of our consolidated financial statements, consistent with our financial reporting structure and how the Company currently manages its businesses, we have provided selected financial information on the Company’s two reportable segments: (i) Radio Broadcasting and (ii) Internet/Publishing. (See Note 11 – Segment Information.) (b)Interim Financial Statements The interim consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In management’s opinion, the interim financial data presented herein include all adjustments (which include only normal recurring adjustments) necessary for a fair presentation. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. Results for interim periods are not necessarily indicative of results to be expected for the full year. This Form10-Q/A should be read in conjunction with the financial statements and notes thereto included in the Company’s 2008 Annual Report on Form10-K/A. Certain reclassifications associated with accounting for discontinued operations have been made to the accompanying prior period financial statements to conform to the current period presentation. Where applicable, these financial statements have been identified as “As Adjusted.” These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. (See Note4— Discontinued Operations for further discussion.) (c)Financial Instruments Financial instruments as of June 30, 2009 and December31, 2008 consisted of cash and cash equivalents, trade accounts receivable, accounts payable, accrued expenses, long-term debt, redeemable noncontrolling interestsand subscriptions receivable. The carrying amounts approximated fair value for each of these financial instruments as of June 30, 2009 and December31, 2008, except for the Company’s outstanding senior subordinated notes. The 87/8%Senior Subordinated Notes due July 2011 had a carrying value of $101.5 million and a fair value of approximately $40.6million as of June 30, 2009, and a carrying value of $104.0 million and a fair value of approximately $52.0million as of December31, 2008. The 63/8%Senior Subordinated Notes due February 2013 had a carrying value of $200.0 million and a fair value of approximately $64.0million as of June 30, 2009,and a carrying value of $200.0 million and a fair value of approximately $60.0million as of December31, 2008. The fair values were determined based on the current tradingvalues ofthese instruments. 9 (d)Revenue Recognition The Company recognizes revenue for broadcast advertising when a commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance withSAB No.104, Topic 13, “Revenue Recognition, Revised and Updated.”Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. Agency and outside sales representative commissions were approximately $7.4 million and $9.4 million during the three months ended June 30, 2009 and 2008, respectively.Agency and outside sales representative commissions were approximately $12.9 million and $17.3 million during the six months ended June 30, 2009 and 2008, respectively. CCI, which the Company acquired in April 2008, currently generates the majority of the Company’s internet revenue, and derives such revenue principally from advertising services, including advertising aimed at diversity recruiting. Advertising services include the sale of banner and sponsorship advertisements.Advertising revenue is recognized either as impressions (the number of times advertisements appear in viewed pages) are delivered, when “click through” purchases or leads are reported, or ratably over the contract period, where applicable. CCI has a diversity recruiting agreement with Monster, Inc. (“Monster”).Under the agreement, Monster posts job listings and advertising on CCI’s websites and CCI earns revenue for displaying the images on its websites. This agreement ends December 2009. Publishing revenue generated by Giant Magazine, mainly advertising, subscription and newsstand sales, is recognized when the issue is available for sale. (e)Barter Transactions The Company provides broadcast advertising time in exchange for programming content and certain services. In accordance with guidance provided by the Emerging Issues Task Force (“EITF”)No.99-17, “Accounting for Advertising Barter Transactions,” the terms of these exchanges generally permit the Company to preempt such broadcast time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both broadcasting net revenue and station operating expenses. The valuation of barter time is based upon the fair value of the network advertising time provided for the programming content and services received. For the three months ended June 30, 2009 and 2008, barter transaction revenues reflected in net revenue were $819,000 and $603,000, respectively. For the six months ended June 30, 2009 and 2008, barter transaction revenues reflected in net revenue were approximately $1.6 million and $1.2 million, respectively. Additionally, barter transaction costs were reflected in programming and technical expenses and selling, general and administrative expenses of $778,000 and $558,000 and $41,000 and $41,000 for the three month periods ended June 30, 2009 and 2008.For the six month periods ended June 30, 2009 and 2008, barter transaction costs were reflected in programming and technical expenses and selling, general and administrative expenses of approximately $1.5 million and $1.1 million and $83,000 and $83,000, respectively, (f)Comprehensive Loss The Company’s comprehensive loss consists of net loss attributable to common stockholders and other items recorded directly to the equity accounts. The objective is to report a measure of all changes in equity of an enterprise that result from transactions and other economic events during the period, other than transactions with owners. The Company’s other comprehensive income (loss) consists of income (losses) on derivative instruments that qualify for cash flow hedge treatment. (See Note7 - Derivative Instruments and Hedging Activities.) The following table sets forth the components of comprehensive loss: Three Months Ended June30, Six Months Ended June30, (In thousands) Consolidated net income (loss) $ $ ) $ ) $ ) Other comprehensive income (loss)(net of tax benefit of $0 for all periods): Derivative and hedging activities ) Comprehensive income (loss) Comprehensive income (loss) attributable to the noncontrolling interests — Comprehensive income (loss) $ $ ) $ ) $ ) 10 (g)Goodwill and Radio Broadcasting Licenses In connection with past acquisitions, a significant amount of the purchase price was allocated to radio broadcasting licenses, goodwill and other intangible assets. Goodwill consists of the excess of the purchase price over the fair value of tangible and identifiable intangible net assets acquired. In accordance with SFASNo.142, “Goodwill and Other Intangible Assets,” goodwill and radio broadcasting licenses are not amortized, but are tested annually for impairment at the reporting unit level and unit of accounting level, respectively. We test for impairment annually, on October 1 of each year, or more frequently when events or changes in circumstances or other conditions suggest impairment may have occurred. Impairment exists when the asset carrying values exceed their respective fair values, and the excess is then recorded to operations as an impairment charge. With the assistance of a third party valuation firm, we test for license impairment at the unit of accounting level using the income approach, which involves, but is not limited to judgmental assumptions about projected revenue growth, future operating margins discount rates and terminal values. In testing for goodwill impairment, we follow a two-step approach, also using the income approach that first estimates the fair value of the reporting unit. If the carrying value of the reporting unit exceeds its fair value, we then determinethe implied goodwill after allocating the reporting unit’s fair value of assets and liabilities. Any excess of carrying value over its respective implied goodwill is written off in order to reduce the reporting unit’s carrying value to fair value. We then perform a reasonableness test by comparing the average implied multiple arrived at based on our cash flow projections and estimated fair values to multiples for actual recently completed sale transactions. Since our annual impairment testing performed for assets owned as of October 1, 2008,the continuing economic downturn caused further deterioration to the 2009 outlook for the radio industry, and resulted insignificant revenue and profitability declines beyond levels assumed in our 2008 annual and year end impairment testing. Hence, during the first quarter of 2009, we performed an interim impairment assessment, the result of which was to record approximately $49.0 million in impairment charges against radio broadcasting licenses in 11 of our 16 markets. Since our interim first quarter 2009 assessment, no new or additional impairment indicators have emerged, hence, no interim impairment testing was warranted. There was no impairment charge recorded for the three and six month periods ended June 30, 2008, respectively.(See Note5— Goodwill, Radio Broadcasting Licenses and Other Intangible Assets.) (h)Fair Value Measurements In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157,“Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The standard responds to investors’ requests for more information about: (1) the extent to which companies measure assets and liabilities at fair value; (2)the information to measure fair value; and (3)the effect that fair value measurements have on earnings. SFAS No.157 is applied whenever another standard requires (or permits) assets or liabilities to be measured at fair value. The standard does not expand the use of fair value to any new circumstances.Effective January 1, 2008, we adopted SFAS No. 157 for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis. Effective January 1, 2009, we adopted SFAS No. 157 for all non-financial instruments accounted for at fair value on a non-recurring basis. SFAS No. 157 establishes a new framework for measuring fair value and expands related disclosures. The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to price the assets or liabilities. Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: Level 1: Inputs are unadjusted quoted prices in active markets for identical assets and liabilities that can be accessed at measurement date. Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities inactive markets or quoted prices for identical assets or liabilities in inactive markets. Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. 11 As of June 30, 2009 and December 31, 2008, the fair values of our financial liabilities are categorized as follows: Total Level 1 Level 2 Level 3 (In thousands) As of June 30, 2009 Liabilities subject to fair value measurement: Interest rate swaps (a) $ $ — $ $ — Employment agreement award (b) — — Total $ $ — $ $ Mezzanine equity subject to fair value measurement (As restated) Redeeemable noncontrolling interests (c) $ $ — $ — $ As of December 31, 2008 Liabilities subject to fair value measurement: Interest rate swaps (a) $ $ — $ $ — Employment agreement award (b) — — Total $ $ — $ $ Mezzanine equity subject to fair value measurement (As restated) Redeeemable noncontrolling interests (c) $ $ — $ — $ (a) Based on London Interbank Offered Rate (“LIBOR”). (b) Pursuant to an employment agreement (the “Employment Agreement”) executed in April 2008, the Chief Executive Officer (“CEO”) will be eligible to receive an award amount equal to 8% of any proceeds from distributions or other liquidity events in excess of the return of the Company’s aggregate investment in TV One. The Company reviewed the factors underlying this award during the quarter ended June 30, 2009 and at December 31, 2008. The Company’s obligation to pay the award will be triggered only after the Company’s recovery of the aggregate amount of its capital contribution in TV One and only upon actual receipt of distributions of cash or marketable securities or proceeds from a liquidity event with respect to the Company’s membership interest in TV One. The CEO was fully vested in the award upon execution of the Employment Agreement, and the award lapses upon expiration of the Employment Agreement in April 2011, or earlier if the CEO voluntarily leaves the Company or is terminated for cause. The Company engaged a third party valuation firm to perform a fair valuation of the award.(See Note 7 – Derivative Instruments and Hedging Activities.) (c) Redeemable noncontrolling interest in Reach Media is measured at fair value using a discounted cash flow methodology. Significant inputs to the discounted cash flow analysis include forecasted operating results, discount rate and terminal value. The following table presents the changes in Level 3 liabilities measured at fair value on a recurring basis for the six months ended June 30, 2009. Employment Agreement Award Redeemable Noncontrolling Interests (As Restated) (In thousands) Balance at December 31, 2008 $ $ Gains included in earnings (realized/unrealized) ) — Changes in accumulated other comprehensive loss — — Purchases, issuances, and settlements — — Net income attributable to noncontrolling interests Accretion to estimated redemption value — Balance at June 30, 2009 $ $ The amount of total gains for the period included in earnings attributable to the change in unrealized gains relating to assets and liabilities still held at the reporting date $ ) $ — Gains included in earnings (realized/unrealized) were recorded in the consolidated statement of operations as corporate selling, general and administrative expenses for the six months ended June 30, 2009. 12 Net income attributable to noncontrolling interests amounts reflected in the table above was recorded in the consolidated statements of operations as noncontrolling interests in income of subsidiaries for the six months ended June 30, 2009. Certain assets and liabilities are measured at fair value on a non-recurring basis.These assets are not measured at fair value on an ongoing basis but are subject to fair value adjustments only in certain circumstances.Included in this category are goodwill, radio broadcasting licenses and other intangible assets, net, that are written down to fair value when they are determined to be impaired. As of June 30, 2009, each major category of assets and liabilities measured at fair value on a non-recurring basis during the period are categorized as follows: Total Level 1 Level 2 Level 3 Total Gains (Losses) (In millions) As of June 30, 2009 Non-recurring assets subject to fair value measurement: Goodwill $ $ — $ — $ $ — Radio broadcasting licenses — — — Otherintangible assets, net — — — Total $ $ — $ — $ $ — As of December 31, 2008, the total recorded carrying value of goodwill and radio broadcasting licenses was approximately $137.1 million and $763.7 million, respectively. Pursuant to SFAS No. 142, and in connection with its interim impairment testing performed for asset values as of February 28, 2009, carrying values for radio broadcasting licenses in 11 of the Company’s 16 markets were written down to fair values, resulting in a total license carrying value of approximately $714.8 million as of June 30, 2009. The license write-downs resulted in an impairment charge of approximately $49.0 million, which was recorded against earnings, for the quarter ended March 31, 2009. Since our first quarter 2009 assessment, no new or additional impairment indicators emerged, hence, no further interim impairment testing was warranted. The interim testing resulted in no impairment to goodwill. A description of the Level 3 inputs and the information used to develop the inputs is discussed in Note5 — Goodwill, Radio Broadcasting Licenses and Other Intangible Assets. As of December 31, 2008, the total recorded carrying value of other intangible assets excluding goodwill and radio broadcasting licenses was approximately $44.2 million. Pursuant to SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” no impairment indicators existed during the three months and six months ended June 30, 2009, and therefore, no impairment assessment was warranted. Considering applicable amortization and interest expense of approximately $2.6 million for the second quarter of 2009 and $2.7 million for the first quarter of 2009, the carrying value ofother intangibleassets excluding goodwill and radio broadcasting licenses was approximately $38.9 million as of June 30, 2009. (i)Impact of Recently Issued Accounting Pronouncements In June2009, the FASB issued SFAS No.168, “The FASB Accounting Standards CodificationTMand the Hierarchy of Generally Accepted Accounting Principles: a replacement of FASB Statement No.162,” which became the source of authoritative non-SEC U.S. GAAP for non-governmental entities. SFAS No.168 is effective for financial statements issued for interim and annual periods ending after September15, 2009. The Company does not expect the adoption of SFAS No.168 will have a material impact on its consolidated financial statements. In May2009, the FASB issued SFAS No.165, “Subsequent Events.” SFAS No. 165 addresses accounting and disclosure requirements related to subsequent events. It requires management to evaluate subsequent events through the date the financial statements are either issued or available to be issued. Companies are required to disclose the date through which subsequent events have been evaluated. SFAS No. 165 is effective for interim or annual financial periods ending after June 15, 2009 and should be applied prospectively. Effective for the quarter ended June 30, 2009, the Company adopted SFAS No. 165. The Company has provided the required disclosures regarding subsequent events in Note15 – Subsequent Events. In April2009, the FASB issued FASB Staff Position (“FSP”) No.SFAS 107-1 and Accounting Pronouncement Bulletin (“APB”) No.28-1, “Interim Disclosures about Fair Value of Financial Instruments,” which amends SFAS No.107, “Disclosures about Fair Value of Financial Instruments,” to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies, as well as in annual financial statements. This FSP also amends APB Opinion No.28, “Interim Financial Reporting,” to require those disclosures in summarized financial information at interim reporting periods. FSP No.SFAS 107-1 and APB No.28-1 became effective for the Company during the quarter ended June30, 2009. The additional disclosures required by FSP No. SFAS 107-1 and APB No.28-1 are included in Note 1 – Organization and Summary of Significant Accounting Policies. In April2008, the FASB issued FSP No.SFAS142-3, “Determination of the Useful Life of Intangible Assets,” which amends the guidance in SFAS No. 142, “Goodwill and Other Intangible Assets,” about estimating the useful lives of recognized intangible assets, and requires additional disclosures related to renewing or extending the terms of recognized intangible assets. FSP No.SFAS142-3 became effective as of January1, 2009. The adoption of FSP No.SFAS142-3 did not have a material effect on the Company’s consolidated financial statements. 13 In November 2008, the FASB issued EITF Issue No. 08-6, “Equity Method Investment Accounting Considerations.” EITF 08-6 discusses the accounting for contingent consideration agreements of an equity method investment and the requirement for the investor to recognize its share of any impairment charges recorded by the investee. EITF 08-6 requires the investor to record share issuances by the investee as if it has sold a portion of its investment with any resulting gain or loss being reflected in earnings. EITF 08-6 was effective for the Company on January 1, 2009. The adoption of EITF 08-6 did not have any impact on the Company’s consolidated financial statements. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133.” SFAS No. 161 requires disclosure of the fair value of derivative instruments and their gains and losses in a tabular format.It also provides for more information about an entity’s liquidity by requiring disclosure of derivative features that are credit risk related.Finally, it requires cross referencing within footnotes to enable financial statement users to locate important information about derivative instruments.Effective January 1, 2009, the Company adopted SFAS No.161.The Company’s adoption of SFAS No. 161 had no impact on its financial condition or results of operations.(See Note7 – Derivative Instruments and Hedging Activities.) In December 2007, the FASB issued SFAS No. 141R, “Business Combinations.”SFAS No. 141R replaces SFAS No. 141, and requires the acquirer of a business to recognize and measure the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at fair value.SFAS No. 141R also requires transaction costs related to the business combination to be expensed as incurred.In April 2009, the FASB issued FSP No.SFAS 141R-1, “Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies.” FSP No. 141R-1 amends and clarifies SFAS No. 141R to address application issues associated with initial recognition and measurement, subsequent measurement and accounting, and disclosure of assets and liabilities arising from contingencies in a business combination. Both SFAS No. 141R and FSP No. SFAS 141R-1 is effective for business combinations for which the acquisition date is on or after the January 1, 2009. Effective January 1, 2009, the Company adopted SFAS No.141R and FSP No. SFAS 141R-1.The Company’s adoption of SFAS No.141R and FSP No. SFAS 141R-1 has had no effect on the Company’s consolidated financial statements. The Company expects SFAS No. 141R and FSP No. SFAS 141R-1 to have an impact on its accounting for future business combinations, but the effect is dependent upon the acquisitions that are made in the future. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements - an amendment of ARB No. 51.” This statement amends ARB No. 51 to establish accounting and reporting standards for the noncontrolling interests in a subsidiary and for the deconsolidation of a subsidiary.It clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.This statement is effective for fiscal years beginning after December 15, 2008.Effective January 1, 2009, the Company adopted SFAS No.160.SFAS No.160 changed the accounting and reporting for minority interests, which is now characterized as noncontrolling interests. SFAS No.160 required retroactive adoption of the presentation and disclosure requirements for existing minority interests, with all other requirements applied prospectively. Reflected in the December31, 2008 Form 10-K/A, minority interestson the consolidated balance sheet was approximately $2.0 million. See Note 2 – Restatement of Consolidated Financial Statements, for a discussion of the Company’s accounting and reporting for its noncontrolling interests. In December2007, the SEC issued SAB No.110 that modified SAB No.107 regarding the use of a “simplified” method in developing an estimate of expected term of “plain vanilla” share options in accordance with SFAS No.123R, “Share-Based Payment.” Under SAB No.107, the use of the “simplified” method was not allowed beyond December31, 2007. SAB No.110 allows, however, the use of the “simplified” method beyond December31, 2007 under certain circumstances. We currently use the “simplified” method under SAB No.107, and we expect to continue to use the “simplified” method in future periods if the facts and circumstances permit. In February2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities,”which permits companies to choose to measure certain financial instruments and other items at fair value that are not currently required to be measured at fair value. SFAS No.159 is effective for fiscal years beginning after November15, 2007. Effective January1, 2008, the Company adopted SFAS No.159, which provides entities the option to measure many financial instruments and certain other items at fair value. Entities that choose the fair value option will recognize unrealized gains and losses on items for which the fair value option was elected in earnings at each subsequent reporting date. The Company has currently chosen not to elect the fair value option for any items that are not already required to be measured at fair value in accordance with generally accepted accounting principles. In September2006, the FASB issued SFAS No.157, which provides guidance for using fair value to measure assets and liabilities. The standard also responds to investors’ requests for more information about: (1) the extent to which companies measure assets and liabilities at fair value; (2)the information used to measure fair value; and (3)the effect that fair value measurements have on earnings. SFAS No.157 will apply whenever another standard requires (or permits) assets or liabilities to be measured at fair value. The standard does not expand the use of fair value to any new circumstances. The Company adopted SFAS No.157 effective January 1, 2008. In February 2008, the FASB issued FSP on Statement 157, “Effective Date of FASB Statement No. 157,” ("FSP No. SFAS 157-2").FSP No. SFAS 157-2 delayed the effective date of SFAS No. 157 for nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed on a recurring basis, to fiscal years beginning after November 15, 2008.Effective January 1, 2009, the Company adopted FSP No. SFAS 157-2. The adoption of FSP No. SFAS 157-2 did not have a material impact on the Company’s consolidated financial statements. 14 (j)Liquidity The Company continually projects its anticipated cash needs, which include (but is not limited to) its operating needs, capital requirements, the TV One funding commitment and principal and interest payments on its indebtedness. Management’s most recent operating income and cash flow projections considered the current economic crisis, which has reduced advertising demand in general, as well as the limited credit environment. As of the filing of this Form 10-Q/A, management believes the Company can meet its liquidity needs through June 30, 2010 with cash and cash equivalents on hand, projected cash flows from operations and, to the extent necessary, through additional borrowingavailable under the Credit Agreement, which was approximately $8.0 million at June 30, 2009. Based on these projections, management also believes the Company will be in compliance with its debt covenants through June 30, 2010. However, a continued worsening economy, or other unforeseen circumstances, may negatively impact the Company’s operations beyond those assumed in its projections. Management considered the risks that the current economic conditions may have on its liquidity projections, as well as the Company’s ability to meet its debt covenant requirements. If economic conditions deteriorate unexpectedly to an extent that we could not meet our liquidity needs or it appears that noncompliance with debt covenants is likely to result, the Company would implement several remedial measures, which could include further operating cost and capital expenditure reductions, and further de-leveraging actions, which may include repurchases of discounted senior subordinated notes and other debt repayments, subject to our available liquidity to make such repurchases. If these measures are not successful in maintaining compliance with our debt covenants, the Company would attempt to negotiate for relief through an amendment with its lenders or waivers of covenant noncompliance, which could result in higher interest costs, additional fees and reduced borrowing limits. There is no assurance that the Company would be successful in obtaining relief from its debt covenant requirements in these circumstances. Failure to comply with its debt covenants and a corresponding failure to negotiate a favorable amendment or waivers with the Company’s lenders could result in the acceleration of the maturity of all the Company’s outstanding debt, which would have a material adverse effect on the Company’s business and financial position. (k) Redeemable noncontrolling interests Noncontrolling interests in subsidiaries that are redeemable outside of the Company’s control for cash or other assets are classified as mezzanine equity and measured at the greater of estimated redemption value at the end of each reporting period or the historical cost basis of the noncontrolling interests adjusted for cumulative earnings allocations.The resulting increases or decreases in the estimated redemption amount are affected by corresponding charges against retained earnings, or in the absence of retained earnings, additional paid-in-capital. 2.RESTATEMENT OF CONSOLIDATED FINANCIAL STATEMENTS: As part of the Company’s acquisition of a controlling 51% ownership interest of Reach Media in 2005, the noncontrolling shareholders of Reach Media were granted the right to require Reach Media to purchase all or a portion of their shares at the then current fair market value for such shares during the 30 day period beginning on February 28, 2012 and each anniversary thereafter (“the Put Right”). The purchase price for such shares may be paid in cash and/or registered Class D Common Stock of Radio One, at the sole discretion of Radio One.Because the Company cannot ensure that it will be able to settle the Put Right in registered shares, the Company determined that the Put Right is presumed to be settlable only in cash.Accordingly, the noncontrolling interests are considered to be instruments that are redeemable at the option of the holders for cash and should be classified outside of permanent equity in mezzanine equity. In its previously filed consolidated financial statements, the Company classified the noncontrolling interests as a component of permanent equity and recorded the noncontrolling interests at its historical cost basis adjusted for the portion of earnings attributable to the noncontrolling interests. Because the noncontrolling interests in Reach Media will become redeemable on February 28, 2012, the Company must elect to subsequently measure the noncontrolling interests to its expected redemption value by either accreting changes in the redemption value from the date of issuance to the earliest redemption date using an appropriate methodology or by recognizing changes in the redemption value immediately as they occur as if the end of the reporting period was the redemption date. The Company has elected to recognize changes in the redemption value immediately as they occur as if the end of the reporting period was the redemption date. The following table summarizes the effects of the restatement adjustments on the consolidated balance sheets (in thousands): As of June 30, 2009 As of December 31, 2008 As Previously Reported Adjustments As Restated As Previously Reported Adjustments As Restated Redeemable noncontrolling interests $
